DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 02/13/2019 and 10/22/2020 have been considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification is objected to because of the following informalities:  one or more lettered items are absent or improperly included in the Specification.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “wherein it also computes”.  It is suggested to amend to “wherein said authentication server computes…”.

Claim 2 is objected to because of the following informalities:  the claim recites the symbol/terms “||”, “f2”, “f3”, and “f5” without defining them.  

Claim 2 is objected to because of the following informalities:  the claim does not end in a period “.”.  

Claim 3 is objected to because of the following informalities:  the claim recites “wherein it is an”.  It is suggested to amend to “wherein said authentication server is an …”.

Claim 3 is objected to because of the following informalities:  the claim recites the term “IOPS” without defining it.  

Claim 4 is objected to because of the following informalities:  the claim recites the symbol/terms “UICC”, “USIM”, “||”, “f2”, “f3”, and “f4”  without defining them.  

Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 1, the claim recite(s) a server being arranged for generating data, which may be interpreted simply as software, which does not fall under one of the four statutory categories.  It is suggested to amend the claim to comprise hardware components.
Dependent claims 2-3 do not limit the independent claim 1 to statutory subject matter and therefore are also rejected under 35 U.S.C. 101.

As per claim 4, the claim recite(s) a UICC comprising a usim application, which may be interpreted simply as software, which does not fall under one of the four statutory categories.  It is suggested to amend the claim to comprise hardware components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim recites “An authentication server of a cellular telecommunication network, said authentication server being arranged for generating an authentication token to be transmitted to a telecommunication terminal…”.  
It is unclear to the examiner on which portion of the claim is the preamble and which portion of the claim is the body.
It is unclear to the examiner on what the claim entails.  The claim includes intended use language such as “being arranged for” and “to be transmitted”, therefore the limitations are not given patentable weight.  It is suggested to positively recite the limitations such as “authentication server generates” and “said authentication server transmits said authentication token to a telecommunication terminal”.  For examination purposes in determining/applying prior art, the examiner treats the limitations as being positively recited.

As per claim 2, the claim recites “computes an authentication vector to be transmitted to said telecommunication terminal”.


Dependent claims 2-3, depend on claim 1 and they do not further clarify the issues therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As per claim 4, the claim recites “with which it cooperates a message”.  It is unclear to the examiner on what this means/entails.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 101, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY TSANG/Primary Examiner, Art Unit 2495